Citation Nr: 1144483	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for oral lichen planus.  

2.  Entitlement to service connection for oral cancer. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from June 1967 to May 169.  He had over 11 months of service in the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In the Veteran's VA Form 9, Appeal to the Board, in January 2010 he requested a hearing before a Veterans Law Judge (VLJ) sitting at the local RO.  However, in a subsequent VA Form 9 in February 2010 he indicated that he did not wish such a hearing and, thereby, withdrew his earlier request.  38 C.F.R. § 20.702(e) (2010) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).  

A report of an August 2008 private psychological evaluation yielded an opinion that the Veteran was unable to be gainfully employed.  This implicitly raises a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) inasmuch as a 50 percent rating is now assigned for service-connected PTSD with depression, not otherwise specified (NOS).  It has been held that VA must consider entitlement to a TDIU rating "[o]nce a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability."  Roberson v. Principi, 251 F.3d. 1378, 1384 (Fed.Cir. 2001).  

However, the RO had not adjudicated the matter of entitlement to a TDIU rating and, so, the Board has no jurisdiction over such a claim.  Thus, the claim for a TDIU rating is referred to the RO for initial consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's only service-connected disorders are: post-traumatic stress disorder (PTSD) with depression, not otherwise specified (NOS), rated 50 percent disabling, and a bilateral sensorineural hearing loss, assigned a noncompensable disability rating.  

On VA audiology examination in February 2006 the Veteran reported a history of having lichen planus, and a history of borderline diabetes mellitus.  On VA psychiatric examination in February 2006 he reported having sustained a shrapnel wound of a foot and extensive burns of his arms and hands.  He indicated that his stressors, in addition to those of combat origin, included having been recently diagnosed as having lichen planus.  He had been told by his physician that the lichen planus "likely resulted from increased emotional stress."  He described the lichen planus as being an "autoimmune" disease.  While no physical examination was conducted, the diagnoses included lichen planus.  

An April 2007 decision granted service connection for PTSD with depression, NOS, and assigned an initial disability rating of 30 percent, effective November 21, 2006 (date of receipt of claim).  This was later increased to a 50 percent disability rating by a January 2009 rating decision.  

In an August 2008 statement Dr. M. W., a radiation oncologist, reported that he had treated the Veteran for squamous cell carcinoma of the left buccal mucosa.  The Veteran had had radiation therapy from January through March 2008.  Due to the cumulative side effects of the radiation treatment, the Veteran had been undergoing swallowing therapy.  In an August 2008 statement by Dr. S. C., it was reported that he had treated by the Veteran for malignant neoplasm since December 2007, which included chemotherapy. 

On VA psychiatric examination in August 2008 the Veteran reported the he was unemployed and felt that he would be unable to return to the workforce due to PTSD.  The examiner reported that the Veteran was unemployed due to a combination of psychiatric problems and his oral cancer.  Also, (as noted in the Veteran's letter dated June 9, 2009) "[t]his and declining work performance and now his physical problems (apparently stress related) [sic] all contribute to impaired work functioning."  

On VA dermatology examination in January 2009 the Veteran reported that oral lichen planus had been diagnosed two (2) years ago.  Afterwards, he had multiple biopsies of his oral cavity and had been diagnosed with "oral cancer, squamous cell carcinoma, and then leading to head and neck cancer."  He had had surgery, radiation therapy, and chemotherapy, all between 2007 and 2008.  He had no other external lichen planus skin lesions.  A groin rash had been diagnosed as a fungal infection.  His main problem was oral cavity cancer, with head and neck tumors.  After a physical examination it was noted that other than oral cavity skin lesions and cancer, and head and neck tumors with status post radiation and chemotherapy, he did not have any other external skin lesions or any other external skin rash.  It was further stated that "PTSD is not likely to cause lichen planus."  

On VA dental examination in January 2009 the Veteran reported "the onset of oral lichen planus starting when he received his service-connected 50 % rating" for PTSD.  He reported that this became cancerous a year later and he now claimed a relationship between stress, lichen planus and the cancer.  Lichen planus was diagnosed via biopsy and immunofluroescence in 2006.  In 2007 he had surgery to remove invasive squamous cell carcinoma of the buccal mucosa and the floor of his mouth, extending into the minor salivary gland, skeletal muscle and approaching but not penetrating the mandibular bone.  During 2007 and 2008 he was treated with surgery, radiation therapy, and chemotherapy.  After a physical examination, the examiner commented that after researching the literature through "Pub Med" no documentation was found concerning a causative relationship between PTSD and squamous cell carcinoma.  The examiner saw no relationship between PTSD and oral lichen planus.  Possible relationships between stress and oral lichen planus had insufficient evidence of a relationship or lack or relationship.  The examiner further commented that "[t]his area is being researched further."  

In a February 2009 statement the Veteran reported that his PTSD was a "contributing" cause for his oral lichen planus, which in turn led to or contributed to his development of oral cancer.  He reported that a VA examination dated August 13, 2008, showed that "[t]here is a strong depression ... this, and now physical problems apparently stress related all contribute to impaired work and functioning" and that "[y]ou are diagnosed with PTSD with depressive disorder not otherwise specified.  The examiner stated the depression is related equally to your combat trauma and current physical problems."  The Veteran further stated that he had been diagnosed with oral lichen planus in June 2006 and, also, that his PTSD "did cause or did aggravate" his additional disability.  

The Veteran has submitted an article from the Australian Dental Journal entitled "Oral lichen planus: Causes, diagnosis and management" in which it was stated that "[e]xacerbation of OLP [oral lichen planus] has been linked to periods of psychological stress and anxiety, a predictable correlation with any condition that is related to an immune system imbalance."  

The Veteran has also submitted voluminous evidence obtained from the Internet, including an article from a website of the Mayo Clinic which indicates that "[t]he cause of OLP isn't certain.  It is not an infectious disease and it is not contagious.  It can be triggered by an allergic reaction to drugs or to chemicals or dental materials touching the mucosal lining of the mouth.  Often the source of the symptoms can't be determined."  Another article from that source indicates that "[s]tress, depression and anxiety often accompany [OLP] and may worsen existing cases."  Another article from that source indicates that "it isn't clear whether psychological factors are the cause or the result of [OLP]."  

A private, Board Certified Oral and Maxillofacial Pathologist who was also certified by the American Board of Oral Medicine, stated in April 2009 that the VA examiner, who had found no relationship between the Veteran's service-connected PTSD and OLP and oral cancer, might have found "documentation worth considering" if the examiner's search had been "broadened" to "stress" rather than PTSD specifically.  "Most experts agree that there is an association between [OLP] and oral cancer [and many] consider OLP to be a pre-malignant condition.  It was believed to be as likely as not that the oral cancer was related to the pre-existing OLP.  Further, "[m]ost clinicians treating patients with erosive [OLP] agree that stress can cause exacerbations of the disease in many patients."  Thus, "[i]t is reasonable to assume that stress played a significant role with regard to the severity of his lichen planus and its resistance to treatment."  These two considerations alone, in the physician's opinion, met VA requirements that the Veteran's cancer was aggravated by his service-connected disability.  There were also several papers suggesting that stress causes, may cause, or is closely related to the development of OLP and there was no evidence in the Veteran's case that would contradict this connection.  

In his June 2009 letter the Veteran reported that he now received Social Security Administration disability benefits.  However, records pertaining to that award are not on file.  See Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when a veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

A September 2009 letter is in the claim file by a Decision Review Officer in which it was noted that an opinion was needed as to whether it was as likely as not that the Veteran's lichen planus was secondary to the service-connected PTSD and, if so, was the oral cancer secondary to the lichen planus.  Also, because the Veteran's physician had raised the issue of aggravation, if the lichen planus was not secondary to the service-connected PTSD, was it as likely as not that the lichen planus/oral cancer have been aggravated by the PTSD.  

The Veteran was then provided a VA dental examination in October 2009 which found no on-going pathology.  In a December 2009 addendum it was stated that "based on a review of literature and consultation with [an] oral surgeon ... lichen planus is less likely as not secondary to PTSD."  

However, no opinion was expressed, as requested by the DRO, as to whether it was as likely as not that the lichen planus/oral cancer had been aggravated by the service-connected PTSD.  Thus, remand is required for clarification of this matter.  

In a February 2010 private statement from Dr. S. B, a Chief of Otolaryngology - Head and Neck Surgery, it was reported that he had been treating the Veteran for oral squamous cell carcinoma associated with lichen planus since August 2007.  In clarifying the relationship of lichen planus to stress, it was stated that "[t]here is a medically recognized association between stress and the onset and exacerbation of lichen planus."  

In April 2011 the Veteran submitted additional evidence, together with a waiver of initial RO consideration of that evidence, consisting of further articles obtained from the Internet addressing the impact of stress on OLP and the development of oral cancer due to or associated with OLP.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from that agency concerning the Veteran's award of disability benefits, including a copy of the decision and any medical records used to make the determination, copies of any hearing transcripts, etc.  If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record. 

2.  The RO/AMC should schedule the Veteran for a VA examination, to be conducted by an appropriately qualified examiner, to express opinions as to the following questions. 

a.  Was the Veteran's oral lichen planus and his oral cancer incurred in or aggravated (permanently worsened beyond normal progression) during active military service.  

b.  Was the Veteran's current oral lichen planus and his oral cancer caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected PTSD with depression.  

If the examiner finds that the Veteran's oral lichen planus and his oral cancer were was aggravated by his service-connected PTSD with depression, the examiner should quantify the degree of aggravation, if possible.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

The claims folders must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering an opinion the examiner should address (1) the information contained in the statements from private medical sources which are on file as well as (2) the articles from the Internet which the Veteran has submitted into evidence.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims by evaluating all evidence obtained after the SOC was issued.  

4.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and provide them with the appropriate period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

